Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charles Landrum on 09/03/21.

The application has been amended as follows utilizing the claims filed on 08/25/21:
Claim 1
at line 4 after “comprising a first” delete [[substantially]]
at line 5 after “and a second” delete [[substantially]]
at line 6 after “between the first” delete [[substantially]]
at line 7 after “second” delete [[substantially]]
at line 9 prior to “straight arm portion and” delete [[substantially]]
at line 9 after “and the second” delete [[substantially]]
at line 12 after “between the first” delete [[substantially]]
at line 13 after “portion and the second” delete [[substantially]]
at line 16 after “configured to receive a” delete [[substantially]]
at line 18 after “segments when the” delete [[substantially]]

Claim 8
at line 8 after “comprising a first” delete [[substantially]]
at line 9 after “and a second” delete [[substantially]]
at line 10 after “between the first” delete [[substantially]]
at line 11 after “second” delete [[substantially]]
at line 13 prior to “straight arm portion and the second” delete [[substantially]]
at line 13 after “and the second” delete [[substantially]]
at line 27 after “retractor blades is” delete [[substantially]]

Cancel Claim 11

Claim 12
at line 2 after “the inner edge of one” delete [[substantially]]
at line 3 prior to “parallel to the outer end” delete [[substantially]]

Claim 14
at line 2 prior to “straight arm portion and the second” delete [[substantially]]
at line 2 after “and the second” delete [[substantially]]
Claim 22
at line 3 prior to “straight arm portion and a second” delete [[substantially]]
at line 3 after “and a second” delete [[substantially]]
at line 8 after “ between the first” delete [[substantially]]
at line 9 after “second” delete [[substantially]]
at line 12 after “coupled to a” delete [[substantially]]
at line 16 prior to “that allows movement of the received” delete [[configured]] and insert [configuration]

Claim 29
at line 4 after “comprising a first” delete [[substantially]]
at line 5 after “and a second” delete [[substantially]]
at line 6 after “between the first” delete [[substantially]]
at line 7 after “second” delete [[substantially]]
at line 9 prior to “straight arm portion and the second” delete [[substantially]]
at line 9 after “and the second” delete [[substantially]]
at line 22 after “frame, wherein” delete [[the face]] and insert [a face]
at line 23 after “of retractor blades is” delete [[substantially]]

Claim 32 at line 1 after “wherein the at least” insert [one]

Claim 39 at line 2 after “the inner edge of one” delete [[substantially]]


Claim 41
at line 2 prior to “straight arm portion and” delete [[substantially]]
at line 2 after “and the second” delete [[substantially]]

Key: deleted text = [[text]]; inserted text = [text]



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Examiner agrees with applicant’s arguments on Pg. 11-15 of the Remarks filed on 8/25/21. Applicant is correct in that Morin (US Patent 1963173) combined with Feng et al (US Patent Pub. 20030065251A1) do not recite all the limitations of claims 1, 8, 22, and 29 specifically the combinations do not recite that each connector can accept two straight arm portion therein with the arm portions being in a parallel form to one another, nor do they recite wherein the retractor blades are coupled to the connectors thereby allowing the blades to move up and down until locked therein. Therefore, applicant is correct in that the modification of Morin and Feng to have the cited limitations would destroy how the invention was intended to be used, and for those reasons the reference cannot be modified.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775